Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on or about February 8, 1988 in defendant’s favor, upon a jury verdict, unanimously affirmed, without costs or disbursements.
In this dental malpractice action, plaintiffs have failed to demonstrate that the jury’s special verdict finding no negligence on defendant’s part could not have been reached on any fair interpretation of the evidence. (Delgado v Board of Educ., *45265 AD2d 547, affd 48 NY2d 643.) Nor do the arguments made in defendant’s summation warrant reversal as they were never objected to, were within the bounds of the wide latitude given to attorneys in summation in any hotly contested action, and did not deprive plaintiffs of a fair trial. (See, Reilly v Wright, 55 AD2d 544.) Concur—Murphy, P. J., Sullivan, Carro and Rosenberger, JJ.